Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered December 1, 2000, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
Defendant’s suppression motion was properly denied. Defendant’s statements were not products of an illegal detention. The hearing record establishes that defendant voluntarily accompanied the officers to the precinct, and that a reasonable innocent person in defendant’s position would have believed that he was free to leave during the interrogation process (see People v Yukl, 25 NY2d 585, cert denied 400 US 851). Defendant was not restrained, but instead was left unsupervised in an interview room at various times, and there was nothing about the interrogation to suggest that defendant was not free to leave.
We perceive no basis for a reduction of sentence. Concur— Tom, J.P., Ellerin, Lerner, Rubin and Gonzalez, JJ.